Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the amended Annual Report of American Surgical Holdings, Inc.(the “Company”) on Form 10-KSB for the year ended December 31, 2006 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, William J. McGinnis, Acting Chief Accounting Officer, Corporate Secretary and Controller of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U. S. C. 78m or 78o (d)); and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of American Surgical Holdings, Inc. A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. AMERICAN SURGICAL HOLDINGS, INC. By: /s/William J. McGinnis WILLIAM J. MCGINNIS Acting Chief Accounting Officer, Corporate Secretary and Controller (Principal Financial Officer) Date:December 6, 2007
